
	
		II
		Calendar No. 584
		110th CONGRESS
		2d Session
		S. 2665
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			February 26, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the provisions of the Protect America Act of
		  2007 until July 1, 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America Long-term Extension
			 Act.
		2.Extension of the
			 Protect America Act of 2007Subsection (c) of section 6 of the Protect
			 America Act of 2007 (Public Law 110–55; 121 Stat. 557; 50 U.S.C. 1803 note), as
			 amended by section 1 of the Act to Extend the Protect America Act of 2007 for
			 15 Days (Public Law 110–182), is amended by striking 195 days after the
			 date of the enactment of this Act and inserting on July 1,
			 2009.
		3.Effective
			 dateThe amendment made by
			 section 2 shall take effect as if enacted on February 15, 2008.
		
	
		February 26, 2008
		Read the second time and placed on the
		  calendar
	
